Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The claim amendments filed August 8th, 2022 do not place the application closer to a state of allowance as the new limitation regarding the thickness of the film can be rejected using already applied art by simply changing the rejection, namely Jang (US-20190112186), and using overlapping ranges case law.

Response to Arguments
The applicant arguments/remarks filed August 8th, 2022 do not place the application any closer to allowance as they have been fully considered but are not persuasive.
Applicant argues that because Lee (U.S. 9845543) does not teach a hierarchical structure, it teaches away from combination with Jang, which does. However, this is not a proper teaching away as they are both in the same field of art and there is nothing in Lee or Jang that directly teaches away from one another. Jang is being used as a method to modify Lee and allow Lee to incorporate hierarchical structures, and there is nothing in Lee that prevents a modification of adding hierarchical structures. A piece of art being silent as to a limitation does not constitute a proper teaching away from that limitation or combination thereof. Therefore, the applicant arguments/remarks are not persuasive and do not place the application any closer to allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748